JUDGMENT

                                   Court of Appeals
                              First District of Texas

                                    NO. 01-15-00505-CV

                           MARCY LERCH, ET AL., Appellants

                                               V.

 WILMINGTON TRUST NA SUCCESSOR TRUSTEE FOR THE MERRILL LYNCH
        MORTGAGE INVESTOR TRUST SERIES 2006-HE5, Appellee

        Appeal from the County Court at Law No. 1 of Fort Bend County, Texas.
                         (Tr. Ct. Cause No. 15-CCV-054652).

       This is an appeal from the final judgment signed by the trial court on April 21, 2015.
After being notified that this appeal was subject to dismissal for want of prosecution for
failure to file a brief, appellants, Marcy Lerch, et al., did not timely respond. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 8, 2015.

Per curiam opinion delivered by panel consisting of Justices Higley, Huddle, and Lloyd.